DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment and RCE filed October 07, 2021.    Claims 50-76 have been newly added.  Claims 1-49 were cancelled. 

Claim Rejections - 35 USC § 112
Claims 62,75 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Re-claims 62,75:  The term "ultra-low” of the ‘ultra-low-k dielectric material" in claims 62 and 75 is a relative term, which renders the claim indefinite.  The term "ultra-low-k dielectric constant" is not defined by the claim for how it is considered as “ultra-low” of the dielectric constant, the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (the specification just mentioned low-k dielectric materials having a dielectric constant of about 5 or less).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Horak (2014/0203453) taken with Bielefeld (2018/0226289), Choi (20170365504) and King (2016/0247715).
Re-claim 50,  Horak teaches a semiconductor integrated circuit device comprising: a substrate 100,201 (Figs 1-3; para 7,23-27); a first interconnect level (Figs 2A-2B, para 24-26; 102 in Figs 1A-1B, para 7); and a second interconnect level above the first interconnect level, the second interconnect level comprising: a first metal line 213 (Figs 2A-3B, para 25,28-31) extending in a first direction parallel to the substrate; a second metal line 214 (Figs 2A-3B, para 25,28-31; the second metal line is shown in Fig 3B but not in Fig 3A) adjacent to and parallel to the first metal line and extending in the first direction parallel to the substrate; an air gap spacer (Figs 3B and 3A for an opening air gap spacer) disposed between the first and second metal lines 213,214 (Figs 3A,3B, wherein the air gap spacer is located between the first metal line 213 and the second metal line 214 as shown in Figs 3B and 3A, since the claim 50 does not recite a dielectric capping material above the air gap spacer) and extending in the first direction, 
a first self-aligned conductive protective cap on the first metal line and a second self-aligned protective cap on the second metal line (paragraphs 26,23-31 disclose the lines of conductive layer 210 comprising two or more layers so that each of the first metal line 213 and the second metal line 214 comprises two or more layers, wherein each of the metal lines comprises an upper metal line which is considered as the self-aligned conductive protective cap disposed on the lower metal lines 211-214); a conformal insulating liner 250 (Fig 3A) disposed directed on the first metal line 213 and the second metal line 214 (Fig 3A and 3B), and thus disposed directly on top of a conductive portion of the self-aligned conductive protective caps which are the upper metal lines of the first and second metal lines 213,214, and on opposite sides of the first metal line 213 and the second metal line 214 (Fig 3A and 3B) adjacent the air gap spacer, the conformal insulating liner 250 being continuous below the air gap spacer (paragraph 26 discloses “Conductive layer 210 is preferably formed by one or more of Aluminum, Ruthenium, Tantalum, Titanium or Tungsten.  Conductive layer 210 can be a single, integral layer comprising a single deposition of conductive material or can be a composite of two or more layers, which layers can be the same material or can be comprise two or more separately deposited materials.  Optionally, lines may be formed of an earlier-deposited material comprising layer 210, while vias are formed of a later-deposited material comprising layer 210”) 

However, Bielefeld teaches (at Figs 1B,1J; para 38-64) the lateral distance between the first metal line 104 and the second metal line 103 ranging from 5 nm to 50 nm (paragraph 45), and the thickness of the conformal insulating liner 118 ranging from 2 nm to 4 nm (paragraph 47; Figs 1J,1C).  Choi teaches (at Figs 7,1-7; para 14-27) the lateral distance between the first metal line 142 and the second metal line 140,142 ranging from 4 nm to 10 nm (paragraph 27;
 4-10 nm at last 15 lines).  King teaches (at Figs 2E-2F; paragraphs 24-34) a conformal insulating liner 240/241, wherein the conformal insulating liner has a thickness of about 2 nm at paragraph 26 (3 to 6 nm at paragraph 30).  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of the references including Noguchi by selecting and optimizing the portion of the prior art's range of the lateral spacing between the first and the second metal lines and the thickness of the conformal insulating liner, as taught above by Bielefeld, Choi and King, which is within the range of applicant's claims, would have been obvious to one of ordinary skill in the art, because of the desirability to form small and high density semiconductor integrated circuit device, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24.


Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Al-Bayati (2011/0104891), and further of Bielefeld (2018/0226289), Choi (20170365504) and Balseanu (2013/0333923).
Re-claim 50, Noguchi teaches a semiconductor integrated circuit device comprising: a substrate 1; a first interconnect level and a second interconnect level above the first interconnect level (18, a lower interconnect level in Figs 31,18; col 18, line 55 to col 19, line 45; col 14, line 
Re-claim 50:  Noguchi already teaches the second interconnect level comprising the first and second metal lines 26, but lacks having a first self-aligned conductive protective cap on the first metal line and a second self-aligned conductive protective cap on the second metal line.
 However, Edelstein teaches (at Figs 1-3,6A-6C; column 5, line 1 to col 6, line 67) a semiconductor integrated circuit device comprising a first self-aligned conductive protective cap 20 on the first metal line 18 (Figs 1-3); a second self-aligned conductive protective cap (another 20 in Figs 1-3) on the second metal line (another 18 in Figs 1-3); a conformal insulating liner 24 (Fig 3; col 6, lines 9-67)  disposed directly on top of a conductive portion of the first and second self-aligned conductive protective caps 20 and on sides of the first and second metal lines 18 adjacent the air gap spacer 26 (Fig 3; col 6, lines 36-67 for “voids 26”), the conformal insulating liner 24 being continuous below the air gap spacer 26 (Fig 3).  Al-Bayati teaches (at Figs 6A-6B, para 72-73; Fig 5D, para 59) the semiconductor device comprising having a first self-aligned conductive protective cap 224 on the first metal line 214 and a second self-aligned conductive protective cap 224 on the second metal line 214, wherein the self-aligned conductive protective caps 224 comprises cobalt.
 	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the  semiconductor device of Noguchi by providing the self-aligned conductive protective cap on each of the first and second metal lines, wherein the conformal insulating liner disposed directly on top of a conductive portion of the first and second self-aligned conductive caps, as taught by 

Re further claim 50,  as described above, Noguchi already teaches the lateral distance between the metal lines and the thickness of the conformal insulating liner, but lacks reciting the lateral distance from 6nm to 10 nm, and the conformal insulating liner having a thickness from 0.5 nm to less than 5 nm.
However, Bielefeld teaches (at Figs 1B,1J; para 38-64) the lateral distance between the first metal line 104 and the second metal line 103 ranging from 5 nm to 50 nm (paragraph 45), and the thickness of the conformal insulating liner 118 ranging from 2 nm to 4 nm (paragraph 47; Figs 1J,1C).  Choi teaches (at Figs 7,1-7; para 14-27) the lateral distance between the first metal line 142 and the second metal line 140,142 ranging from 4 nm to 10 nm (paragraph 27;
 4-10 nm at last 15 lines).  Balseanu teaches (at para 65,64-67,89; Figs 14,6,7) forming the conformal insulating liner by forming a plurality of conformal layers of SiN (para 64-67; Fig 14) having a thin thickness of 1-3 nm.  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of the references including Noguchi by selecting, employing and optimizing the portion of the prior art's range of the lateral spacing between the first and the second metal lines and the thickness of the conformal insulating liner, as taught above by Bielefeld, Choi and Balseanu, which is within the range of applicant's claims, would have been obvious to one of ordinary skill in the art, because of the desirability to form small and high density semiconductor integrated circuit device, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24.

Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Al-Bayati (2011/0104891), and of Bielefeld (2018/0226289), Choi (20170365504) and Balseanu (2013/0333923), as applied to claim 50 above, and further of Rha (2015/0037980) and Hasebe (2008/0063791). 
The relied references including Noguchi, Edelstein and Al-Bayati teach the semiconductor integrated circuit device, as applied above to claim 50 above and fully repeated herein; and  Re-claim 53, Noguchi teaches wherein the conformal layers comprises SiN (col 13, lines 20-30).
 Re-claims 51-52:  Noguchi already teaches the conformal insulating liner 31 (Figs 18,31), but lacks employing the conformal insulating liner comprising the plurality of conformal layers having a thickness between 0.1 nm and 0.2 nm (claim 67).
However, Rha further teaches (at paragraphs 95-96; Fig 15) forming the conformal insulating liner comprising a plurality of conformal layers (40 and 41 in Fig 15; rather than a layer 40 in Fig 10).   Balseanu teaches (at para 65,64-67,89; Figs 14,6,7) forming the conformal insulating liner by forming a plurality of conformal layers of SiN (para 64-67; Fig 14) having a thin thickness of 1-3 nm.  Hasebe teaches (at paragraphs 57-58; Fig 3) forming the plurality of thin insulating layers comprising SiN, wherein each layer comprising a thin thickness of about 0.11 nm to 0.13 nm.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to manufacture the semiconductor device of Noguchi by providing the conformal insulating liner comprising a plurality of conformal layers of SiN having a thin thickness of about 0.11 nm to 0.13 nm, as taught above by Rha, Balseanu and Hasebe. This is because of the desirability to comformally deposit the conformal insulating liner comprising the plurality of conformal layers into the high aspect ratio spacing between the first and second metal lines, wherein the conformal layers protect and prevent moisture or pollutants from being permeated into the metal lines, thereby improve the reliability of the integrated circuit device, because selecting and optimizing the portion of the prior art's range of the thickness of the conformal insulating liners of about 0.11 nm to 0.13 nm, as above taught by Rha, Balseanu, and Hasebe, which is within the range of applicant's claims, would have been obvious to one of ordinary skill in the art, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Al-Bayati (2011/0104891), and of Bielefeld (2018/0226289), Choi (20170365504) and Balseanu (2013/0333923), as applied to claim 50 above, and further of  Wu (2015/0137378). 
The relied references including Noguchi teach the semiconductor integrated circuit device, as applied above to claim 50 above and fully repeated herein.  
	Re-claim 54, Noguchi already teaches forming the conformal insulating liner 31 comprises SiC or  SiCN (col 12, lines 35-35), but lacks employing SiCNO for the conformal insulating liner.
However, Wu teaches (at Figs 8B,9; para 18) forming the conformal insulating liner 119, wherein the conformal insulating liner 119 comprises at least one of SiOCN, SiC, SiN, and SiCN (para 18).
	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to provide the conformal insulating liner of Noguchi by using at least one of SiOCN, SiC, SiN, and SiCN, as taught by Wu. 
This is because of the desirability to employ these insulating liners as a barrier to protect the metal lines, and because these conformal insulating liners of SiOCN, SiC, SiN, and SiCN are alternative and art recognized equivalent materials for substitution for forming the conformal insulating liner as the barrier, thereby improve the reliability of the integrated circuit device. 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Al-Bayati (2011/0104891), and of Bielefeld (2018/0226289), Choi (20170365504) and Balseanu (2013/0333923), as applied to claim 50 above. 

	Re-claim 55, Noguchi already teaches forming the conformal insulating liner 31 comprises SiC or  SiCN (col 12, lines 35-35), but lacks employing SiCBN for the conformal insulating liner.
However, Al-Bayati further teaches (at Figs 6A-6B, para 72-73) forming the conformal insulating liner (240 in Figs 6A-6B; as 216 material in Figs 5B-5C, paragraph 49), wherein the conformal insulating liner 240,216 comprises at least one of SiBN, SiCBN of SiCN (para 49).
	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to provide the conformal insulating liner of Noguchi by using at least one of SiBN, SiCBN of SiCN, as taught by Al-Bayati. 
This is because of the desirability to employ these insulating liners as a barrier to protect the metal lines and to prevent metal diffusion, and because these conformal insulating liners of SiBN, SiCBN or SiCN are alternative and art recognized equivalent materials for substitution for forming the conformal insulating liner as the barrier, thereby improve the reliability of the integrated circuit device. 

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Al-Bayati (2011/0104891), and of Bielefeld (2018/0226289), Choi (20170365504) and Balseanu (2013/0333923), as applied to claim 50 above, and further of Rha (2015/0037980).  
The relied references including Noguchi, Edelstein and Al-Bayati teach the semiconductor integrated circuit device, as applied above to claim 50 above and fully repeated herein.  
Re-claim 56:  Noguchi and Edelstein already teach the second interconnect level comprising the first and second metal lines and the first and second conductive protective cap, but lacks having the conductive protective caps consisting of cobalt. 
However, Al-Bayati teaches (at Figs 6A-6B, para 72-73; Fig 5D, para 59) the semiconductor device comprising having a first self-aligned conductive protective cap 224 on the 
Rha teaches (at paragraph 56, Figs 11-13,33-35; para 134-136,52-56) the second interconnect level comprising the conductive protective cap 30 on the top surface of the first and second metal lines 24, wherein the conductive protective cap consist of cobalt (para 56).
 	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of the references including Noguchi by providing the conductive  protective cap consisting of cobalt on the first and second metal lines, as taught by Rha.  This is because of the desirability to protect and prevent the metal lines from being damaged, wherein employing cobalt is an alternative metal material for used in forming the protective capping on the metal lines, thereby improve the reliability of the integrated circuit device.

Claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Al-Bayati (2011/0104891), and of Bielefeld (2018/0226289), Choi (20170365504) and Balseanu (2013/0333923), as applied to claim 50 above, and further of Lur (5,924,006), Basker (2018/0025974), Horak (2014/0203453) and  Shibata (2009/0263951).
The relied references including Noguchi, Edelstein and Al-Bayati teach the semiconductor integrated circuit device, as applied above to claim 50 above and fully repeated herein; Re-claim 57-58, wherein Noguchi teaches the air gap spacer 35 (Figs 31,18,7,22,27; col 14, line 64 to col 15) disposed between the first and second metal lines and extending in the first direction
Re-claims 57-58:  Noguchi already teaches the air gap spacer disposed between the metal lines and extending along the metal lines, but lacks having the air gap spacer wrapping around an end of the first metal line, and extending beyond the ends of the metal lines.
However, Lur teaches (at Figs 1-2, col 2, line 45 to col 3) the air gap spacer 30 (Figs 3-6; col 2, line 45-67 to col 3 for tunnels 30) disposed between the metal lines 20 and extending along the first and second metal lines 20, and wrapped around the ends of the first and second metal lines 20.  Basker teaches (at Figs 1-2, col 2, line 45 to col 3) the air gap spacer 30 (Figs 3-6; col 2, line 45-67 to col 3) disposed between the metal lines 152-4 and extending along the first and 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to provide the semiconductor integrated circuit device comprising the plurality of metal lines of the references including Noguchi by forming the air gap spacer extending beyond the end of the first and second metal lines and wrapping the end of the metal lines, as taught by Lur, Basker, Shibata and Horak.  This is because of the desirability to provide the air gap spacer entirely between the parallel and offset metal lines, and because of the desirability to further reduce parasitic capacitance by having the extended and wrapped air gap spacer having lower dielectric constant formed between the metal lines, thereby improving the operating speed of the semiconductor integrated circuit device. 

Claims 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Al-Bayati (2011/0104891), and of Bielefeld (2018/0226289), Choi (20170365504) and Balseanu (2013/0333923), as applied to claim 50 above, and further of Avanzino (5,837,618).
The relied references including Noguchi, Edelstein and Al-Bayati teach the semiconductor integrated circuit device, as applied above to claim 50 above and fully repeated herein; Re-claims 59-60, Noguchi also teaches a dielectric capping material 36 (Figs 31,18; col 15, lines 1-52) disposed above the air gap spacer and on at least one of (i) vertical portions of the conformal insulating liner 31 on the sides of the first and second metal lines 26 or (ii) a horizontal portion of the conformal insulating liner 31 below the air gap spacer 35, wherein the air gap spacer 35 (Figs 31,18,7, col 13, lines 9-59; col 13) extends vertically above a top surface 
Re-claims 59-60:  Noguchi already teaches the dielectric capping material non-conformally deposited to have a level of conformity, but lacks detail the level of conformality of 40% or less.
 However, Edelstein teaches (at Figs 1-3,6A-6C; column 5, line 1 to col 6, line 67) the dielectric capping material 28 (Fig 3; col 6, lines 36-67) disposed above the air gap spacer 26 and on at least one of (i) vertical portions of the conformal insulating liner 24 on the sides of the first and second metal lines 18 (Figs 1-3) or (ii) a horizontal portion of the conformal insulating liner 24 (Fig 3; col 6, lines 9-67) below the air gap spacer 26, wherein the air gap spacer 26 extends vertically beyond an uppermost level of the conformal insulating liner 24 (as shown in Fig 3) disposed on top of the protective caps 20, and wherein, re further claim 60, the air gap spacer 26 extends vertically above a top surface of the first self-aligned conductive protective cap 20 on the first metal line 18 and above a top surface of the second self-aligned conductive protective cap 20 on the second metal line 18, and wherein the dielectric capping material 28 (Edelstein, at Fig 3; col 6, lines 28-57) inherently comprises a level of conformality of 40% or less, since the dielectric capping material is deposited non-conformality, wherein a level of conformality is a percentage ratio of thickness of “several monolayers” of residual layer of the dielectric capping material 28 deposited in the spacing between the metal lines to the thickness of the dielectric capping layer 28 of about 50 to 1000 nanometers disposed above the air gap spacer 26 (the level of conformality as the percentage ratio of approximately 5% by dividing thickness of “several monolayers” (e.g. 2 or 3) by thickness of the dielectric capping layer of about 50-1000 nm). 
 Avanzino prima facie teaches (at Figs 6-11,1; col 5, lines 10 to col 6) the dielectric capping layer 31 disposed above the air gap spacer 36,37, wherein a level of conformality of the dielectric capping layer not greater than 10-20%, which is 40% or less as claimed, wherein the 
 	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of Noguchi by selecting and employ the portion of the prior art's range of the level of conformality of 40% or less, as taught by Avanzino and Edelstein, which is within the range of applicant's claims, would have been obvious to one of ordinary skill in the art, because of the desirability to form the air gap spacer between and extending vertically above the first and second metal lines in order to further reduce parasitic capacitance, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 U

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Al-Bayati (2011/0104891), and of Bielefeld (2018/0226289), Choi (20170365504) and Balseanu (2013/0333923), as applied to claim 50 above. 
The relied references including Noguchi, Edelstein and Al-Bayati teach the semiconductor integrated circuit device, as applied above to claim 50 above and fully repeated herein.
Re-claim 61:  Noguchi already teaches the air gap spacer 35 (Figs 31,18,7,22,27; col 14, line 64 to col 15) disposed between the first and second metal lines 26, but lacks having the air gap spacer extends vertically below a lower surface of the first and second metal lines. 
However, Edelstein ‘268 further teaches (at Figs 3,1-3,6A-6C; column 5, line 1 to col 6, line 67) a semiconductor integrated circuit device, wherein the air gap spacer 26 (Fig 3; col 6, lines 36-67 for “voids 26”) extends vertically below a lower surface of the first metal line 18 and the second metal line 18.
. 

Claims 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Al-Bayati (2011/0104891), and of Bielefeld (2018/0226289), Choi (20170365504) and Balseanu (2013/0333923), as applied to claim 50 above, and further of  Edelstein (8,101,236) and Clevenger (8,183,694). 
The relied references including Noguchi, Edelstein and Al-Bayati teach the semiconductor integrated circuit device, as applied above to claim 50 above and fully repeated herein; Re-claim 62-63, wherein Noguchi teaches the dielectric capping material 31 comprising a low-k insulating material of SiOC (Figs 18,31; col 14, line 64 to col 15, line 7).
 Re-claims 75-76:  Noguchi already teaches the dielectric capping material comprising a low-k dielectric material, but lacks mentioning an ultra-low-k dielectric material (claim 75) comprising porous SiCOH (claim 76).
However, Edelstein ‘236 teaches (at col 2, lines 11-46; col 7, lines 8-17) fabricating the semiconductor integrated circuit device by employing the ultra-low-k dielectric material comprising SiCOH.  Clevenger ‘694 teaches (at col 6, lines 7-12,1-12; Fig 1i; col 9, lines 55-60; cols 1-2) the dielectric capping material 140 comprising dense SiCOH or porous SiCOH, which are low-k dielectric materials.  
	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to provide the dielectric capping material of the references including Noguchi by using the ultra-low-k dielectric material, wherein the dielectric capping material including SiCOH or porous SiCOH, as taught by Edelstein ‘236 and Clevenger ‘694.  This is because of the desirability to employ these ultra-low-k dielectric materials including SiCOH or porous SiCOH for forming the dielectric capping layer in order to reduce parasitic capacitance, thereby improving the operating speed of the device.
Claims 64 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Avanzino (5,837,618).
Re-claim 64, Noguchi teaches a semiconductor integrated circuit device comprising: a substrate 1; a first interconnect level and a second interconnect level above the first interconnect level (18,a lower interconnect level in Figs 31,18; col 18, line 55 to col 19, line 45; col 14, line 64 to col 15;  or 18,15,13 as shown in Figs 3-30; col 7, line 25 to col 18), the second interconnect level comprising: a first metal line 26 (Figs 31,18,7) extending in a first direction parallel to the substrate; a second metal line (another adjacent 26 in Figs 31,18,7) adjacent to and parallel to the first metal line and extending in the first direction; an air gap spacer 35 (Figs 31,18,7,22,27; col 14, line 64 to col 15) disposed between the first and second metal lines and extending in the first direction; a conformal insulating liner (31 in Figs 10, 31,18; col 13, lines 9-59; col 15) disposed directly on top of the first and second metal lines and on opposing sides of the first and second metal lines adjacent the air gap spacer 35, the conformal insulating liner being continuous below the air gap spacer 35; and dielectric capping material 36 (Figs 31,18; col 15, lines 1-52) disposed above the air gap spacer and on at least one of (i) vertical portions of the conformal insulating liner 31 on the sides of the first and second metal lines 26 or (ii) a horizontal portion of the conformal insulating liner 31 below the air gap spacer 35, wherein a level of conformality of the dielectric capping material 36 (Figs 31,18; col 15, lines 1-52) appears less than 40% since the dielectric capping material 36 is deposited non-conformality by pinching off the dielectric cap material 36 at the region above the upper portion of the space between the first and second metal lines 26 so that the air gap spacer 35 can be formed, and wherein the air gap spacer 35 extends vertically beyond an uppermost level of the conformal insulating liner layer 13 (Figs 31,18) which was disposed on the top of the first and second metal lines 26.
Re-claim 64:  Noguchi already teaches the second interconnect level comprising the first and second metal lines 26 and the dielectric capping material 36 having a level of conformity, but lacks having a first self-aligned protective cap on the first metal line and a second self-aligned protective cap on the second metal line, and a level of conformality of 40% or less.
 However, Edelstein teaches (at Figs 1-3,6A-6C; column 5, line 1 to col 6, line 67) a semiconductor integrated circuit device comprising a first self-aligned conductive protective cap 20 on the first metal line 18 (Figs 1-3); a second self-aligned conductive protective cap (another 20 in Figs 1-3) on the second metal line (another 18 in Figs 1-3); a conformal insulating liner 24 
Avanzino prima facie teaches (at Figs 6-11,1; col 5, lines 10 to col 6) the dielectric capping layer 31 disposed above the air gap spacer 36,37, wherein a level of conformality of the dielectric capping layer not greater than 10-20%, which is 40% or less as claimed, wherein the dielectric capping layer 31 is deposited non-conformality so as to form the air gap spacer between the first and second metal lines 12(Figs 9-10).
 	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the  semiconductor device of Noguchi by providing the self-aligned conductive protective cap on e8ach of the first and second metal lines, wherein the conformal insulating liner disposed directly on top of a conductive portion of the first and second self-aligned conductive caps, as taught by Edelstein.  This is because of the desirability to employ the self-aligned conductive protective cap to protect and prevent the metal lines from being damaged, thereby improve the reliability In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347), Edelstein (8,288,268) and Avanzino (5,837,618), as applied to claim 64, and further of Bielefeld (2018/0226289), Choi (20170365504) and Balseanu (2013/0333923).
Noguchi, Edelstein and Avanzino teach the semiconductor integrated circuit device, as applied above to claim 64 above and fully repeated herein; and Re-claim 65, Noguchi teaches (at Figs 31,18,7) the lateral distance between the first and second metal lines 26 (Figs 31,18,7), and a thickness of the conformal insulating liner (31 in Figs 10, 31,18; col 13, lines 9-59; col 15).  
 Re-claim 65:  Noguchi already teaches the lateral distance between the metal lines and the thickness of the conformal insulating liner, but lacks reciting the lateral distance from 6nm to 10 nm, and the conformal insulating liner having a thickness from 0.5 nm to less than 5 nm.
However, Bielefeld teaches (at Figs 1B,1J; para 38-64) the lateral distance between the first metal line 104 and the second metal line 103 ranging from 5 nm to 50 nm (paragraph 45), and the thickness of the conformal insulating liner 118 ranging from 2 nm to 4 nm (paragraph 47; Figs 1J,1C).  Choi teaches (at Figs 7,1-7; para 14-27) the lateral distance between the first metal line 142 and the second metal line 140,142 ranging from 4 nm to 10 nm (paragraph 27;

Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of the references including Noguchi by selecting, employing and optimizing the portion of the prior art's range of the lateral spacing between the first and the second metal lines and the thickness of the conformal insulating liner, as taught above by Bielefeld, Choi and Balseanu, which is within the range of applicant's claims, would have been obvious to one of ordinary skill in the art, because of the desirability to form small and high density semiconductor integrated circuit device, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24.

Claims 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Avanzino (5,837,618), as applied to claim 64 above, and further of Rha (2015/0037980), Balseanu (2013/0333923) and Hasebe (2008/0063791). 
Noguchi, Edelstein and Avanzino teach the semiconductor integrated circuit device, as applied above to claim 64 above and fully repeated herein; and  Re-claim 68, Noguchi teaches wherein the conformal layers comprises SiN (col 13, lines 20-30).
 Re-claims 66-67:  Noguchi already teaches the conformal insulating liner 31 (Figs 18,31), but lacks employing the conformal insulating liner comprising the plurality of conformal layers having a thickness between 0.1 nm and 0.2 nm (claim 67).
However, Rha further teaches (at paragraphs 95-96; Fig 15) forming the conformal insulating liner comprising a plurality of conformal layers (40 and 41 in Fig 15; rather than a layer 40 in Fig 10).   Balseanu teaches (at para 65,64-67,89; Figs 14,6,7) forming the conformal 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to manufacture the semiconductor device of Noguchi by providing the conformal insulating liner comprising a plurality of conformal layers of SiN having a thin thickness of about 0.11 nm to 0.13 nm, as taught above by Rha, Balseanu and Hasebe. This is because of the desirability to comformally deposit the conformal insulating liner comprising the plurality of conformal layers into the high aspect ratio spacing between the first and second metal lines, wherein the conformal layers protect and prevent moisture or pollutants from being permeated into the metal lines, thereby improve the reliability of the integrated circuit device, because selecting and optimizing the portion of the prior art's range of the thickness of the conformal insulating liners of about 0.11 nm to 0.13 nm, as above taught by Rha, Balseanu, and Hasebe, which is within the range of applicant's claims, would have been obvious to one of ordinary skill in the art, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24.


Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Avanzino (5,837,618), as applied to claim 64 above, and further of Wu (2015/0137378).
Noguchi, Edelstein and Avanzino teach the semiconductor integrated circuit device, as applied above to claim 64 above and fully repeated herein.  

However, Wu teaches (at Figs 8B,9; para 18) forming the conformal insulating liner 119, wherein the conformal insulating liner 119 comprises at least one of SiOCN, SiC, SiN, and SiCN (para 18).
	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to provide the conformal insulating liner of Noguchi by using at least one of SiOCN, SiC, SiN, and SiCN, as taught by Wu. 
This is because of the desirability to employ these insulating liners as a barrier to protect the metal lines, and because these conformal insulating liners of SiOCN, SiC, SiN, and SiCN are alternative and art recognized equivalent materials for substitution for forming the conformal insulating liner as the barrier, thereby improve the reliability of the integrated circuit device. 

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Avanzino (5,837,618), as applied to claim 64 above, and further of Al-Bayati (2011/0104891).  
Noguchi, Edelstein and Avanzino teach the semiconductor integrated circuit device, as applied above to claim 64 above and fully repeated herein.  
	Re-claim 70, Noguchi already teaches forming the conformal insulating liner 31 comprises SiC or  SiCN (col 12, lines 35-35), but lacks employing SiCBN for the conformal insulating liner.
However, Al-Bayati further teaches (at Figs 6A-6B, para 72-73) forming the conformal insulating liner (240 in Figs 6A-6B; as 216 material in Figs 5B-5C, paragraph 49), wherein the conformal insulating liner 240,216 comprises at least one of SiBN, SiCBN of SiCN (para 49).
	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to provide the conformal insulating liner of Noguchi by using at least one of SiBN, SiCBN of SiCN, as taught by Al-Bayati. 
This is because of the desirability to employ these insulating liners as a barrier to protect the metal lines and to prevent metal diffusion, and because these conformal insulating liners of . 

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Avanzino (5,837,618), as applied to claim 64 above, and further of Rha (2015/0037980).  
Noguchi, Edelstein and Avanzino teach the semiconductor integrated circuit device, as applied above to claim 64 above and fully repeated herein.  
Re-claim 71:  Noguchi and Edelstein already teach the second interconnect level comprising the first and second metal lines and the first and second protective cap, but lacks having the protective caps comprising cobalt. 
However, Rha teaches (at paragraph 56, Figs 11-13,33-35; para 134-136,52-56) the second interconnect level comprising the protective cap 30 on the top surface of the first and second metal lines 24, wherein the protective cap comprises cobalt (para 56, claim 28).
 	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the semiconductor device of Noguchi and Edelstein by providing the protective cap of cobalt on the first and second metal lines, as taught by Rha.  This is because of the desirability to protect and prevent the metal lines from being damaged, thereby improve the reliability of the integrated circuit device.

Claim 72-73 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Avanzino (5,837,618), as applied to claim 64 above, and further of Lur (5,924,006), Shibata (2009/0263951) and Basker (2018/0025974).  
Noguchi, Edelstein and Avanzino teach the semiconductor integrated circuit device, as applied above to claim 64 above and fully repeated herein; Re-claims 72-73, wherein Noguchi teaches the air gap spacer 35 (Figs 31,18,7,22,27; col 14, line 64 to col 15) disposed between the first and second metal lines and extending in the first direction

However, Lur teaches (at Figs 1-2, col 2, line 45 to col 3) the air gap spacer 30 (Figs 3-6; col 2, line 45-67 to col 3 for tunnels 30) disposed between the metal lines 20 and extending along the first and second metal lines 20, and wrapped around the ends of the first and second metal lines 20.  Basker teaches (at Figs 1-2, col 2, line 45 to col 3) the air gap spacer 30 (Figs 3-6; col 2, line 45-67 to col 3) disposed between the metal lines 152-4 and extending along the first and second metal lines 152-4 (Fig 2), and wrapped round the ends of the first and second metal lines (Figs 3,4,5,6).  Horak teaches (at Figs 3A-3B,1A-2B, para 23-31) an air gap spacer 262 (Figs 3B,3A) disposed between plurality of the offset first and second metal lines 212,213 (Figs 3A,3B), wherein the first end of the air gap spacer 262 (paragraph 31 for a longer air gap 262, Fig 3B) terminates in the first direction beyond an end of the first metal line 212. Shibata teaches an air gap spacer 117,107 disposed between the parallel and offset first and second metal lines 112 (Figs 17,7,1-5; para 170-171,106-140), wherein the air gap spacer 117,107 extends in the first direction beyond the ends of the first metal line 112 and the second metal line 112 (Fig 17,7 where air gap spacer 117 is formed in the region where spaces between the metal lines 112 meet from two directions, but not in a region 17A from three or more directions).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to provide the semiconductor integrated circuit device comprising the plurality of metal lines of the references including Noguchi by forming the air gap spacer extending beyond the end of the first and second metal lines and wrapping the end of the metal lines, as taught by Lur, Basker, Shibata and Horak.  This is because of the desirability to provide the air gap spacer entirely between the parallel and offset metal lines, and because of the desirability to further reduce parasitic capacitance by having the extended and wrapped air gap spacer having lower dielectric constant formed between the metal lines, thereby improving the operating speed of the semiconductor integrated circuit device. 
 

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Avanzino (5,837,618), as applied to claim 64 above. 
Noguchi, Edelstein ‘268 and Avanzino teach the semiconductor integrated circuit device, as applied above to claim 64 above and fully repeated herein.  
 Re-claim 74:  Noguchi already teaches the air gap spacer 35 (Figs 31,18,7,22,27; col 14, line 64 to col 15) disposed between the first and second metal lines 26, but lacks having the air gap spacer extends vertically below a lower surface of the first and second metal lines. 
However, Edelstein ‘268 further teaches (at Figs 3,1-3,6A-6C; column 5, line 1 to col 6, line 67) a semiconductor integrated circuit device, wherein the air gap spacer 26 (Fig 3; col 6, lines 36-67 for “voids 26”) extends vertically below a lower surface of the first metal line 18 and the second metal line 18.
	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to manufacture the semiconductor device of the references including Noguchi by providing the air gap spacer extending vertically below the lower surface of the first and second metal lines, as taught by Edelstein ‘268. This is because of the desirability to lower dielectric constant between the first and second metal lines, thereby reducing cross-talk between the adjacent metal lines, thereby improve the reliability and operation of the integrated circuit device. 

Claims 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (7,501,347) taken with Edelstein (8,288,268) and Avanzino (5,837,618), as applied to claim 64 above, and further of  Edelstein (8,101,236) and Clevenger (8,183,694). 
Noguchi, Edelstein ‘268 and Avanzino teach the semiconductor integrated circuit device, as applied above to claim 64 above and fully repeated herein; Re-claims 75-76, wherein Noguchi teaches the dielectric capping material 31 comprising a low-k insulating material of SiOC (Figs 18,31; col 14, line 64 to col 15, line 7).
 Re-claims 75-76:  Noguchi already teaches the dielectric capping material comprising a low-k dielectric material, but lacks mentioning an ultra-low-k dielectric material (claim 75) comprising porous SiCOH (claim 76).

	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to provide the dielectric capping material of the references including Noguchi by using the ultra-low-k dielectric material, wherein the dielectric capping material including SiCOH or porous SiCOH, as taught by Edelstein ‘236 and Clevenger ‘694.  This is because of the desirability to employ these ultra-low-k dielectric materials including SiCOH or porous SiCOH for forming the dielectric capping layer in order to reduce parasitic capacitance, thereby improving the operating speed of the device.


Response to Amendment
Applicant's Amendment filed October 07, 2021 and remarks thereof with respect to new claims 50-76 have been considered but are moot in view of the new ground(s) of rejection.

 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822